Citation Nr: 0518262	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-19 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.

3.  Entitlement to service connection for degenerative 
changes of the thoracic spine.

4.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.  In March 2004, the Board remanded the case to the RO 
for further development.

In connection with this appeal, the veteran was afforded a 
personal hearing in June 2004, by a Veterans Law Judge, 
sitting in Atlanta, Georgia.  That Veterans Law Judge is no 
longer employed by the Board.  The veteran is entitled to a 
hearing with a Veterans Law Judge who will decide his appeal.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2004).  
The Board notified the veteran of his right to another 
hearing in April 2005.  The veteran's correspondence in 
response was apparently lost after arriving at the Board, and 
the Board subsequently contacted the veteran by telephone in 
June 2005 to clarify whether he wanted another hearing.  At 
that time, the veteran informed the Board that he did not 
want an additional hearing.  The undersigned has carefully 
reviewed the transcript of the hearing held before the Board 
in June 2004. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C is of service origin.

2.  Degenerative changes of the cervical spine were not 
manifested during active service or within one year of 
separation from service, and are not shown to be causally or 
etiologically related to service.

3.  Degenerative changes of the thoracic spine were not 
manifested during active service or within one year of 
separation from service, and are not shown to be causally or 
etiologically related to service.

4.  Degenerative changes of the lumbar spine were not 
manifested during active service or within one year of 
separation from service, and are not shown to be causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A.  
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  Cirrhosis of the liver caused by the willful abuse of 
alcohol and/or drugs is prohibited from service connection.  
38 C.F.R. § 3.301(b)(c) (2004).  

3.  Degenerative changes of the cervical spine were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service. 38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  Degenerative changes of the thoracic spine were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service. 38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

5.  Degenerative changes of the lumbar spine were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service. 38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in May 2001 and March 2004, 
and in the statement of the case and  supplemental statement 
of the case.  These documents, in combination, informed the 
veteran of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical and other evidence adequately identified by 
the appellant in support of his claim.  The veteran has been 
afforded relevant examinations.  

VCAA-compliant notice appears to have been provided to the 
veteran prior to the first unfavorable adjudication of this 
case.  Nevertheless, in October 2004, the case was 
readjudicated, satisfying the timing requirements of VCAA.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, to decide the 
appeal now would not be prejudicial.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions, including those 
stated at the Travel Board hearing in June 2003; available 
military records; and medical records, including private and 
VA medical records, including records of treatment and 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to each claim.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Certain chronic diseases, including arthritis and cirrhosis 
of the liver (but not hepatitis) may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as the veteran 
has not been demonstrated to be a medical expert, his 
statements and testimony regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board initially notes that, as reflected below, the 
claims file includes sufficient medical evidence showing 
diagnoses of hepatitis C and degenerative changes of the 
cervical, thoracic and lumbar spine.  Because the record 
contains competent medical evidence of these current 
disorders, and no evidence to the contrary, the Board 
concedes the presence of such disabilities.

The question therefore is whether these disabilities were 
incurred in or aggravated by active military service from 
1969 to 1972 or, in the case of arthritis or cirrhosis of the 
liver, became manifest to a compensable degree within one 
year of separation from active duty.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

As an initial matter, the Board notes that service medical 
records are currently missing in the claims file.  The record 
reflects that the veteran's original claims folder was lost, 
and had to be rebuilt in October 2001.  It appears that his 
service medical records are among any documents that were 
lost.  In such situations, the Board has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule. See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this connection, 
the Board notes that in the August 2001 rating decision from 
which this appeal arises, the RO discusses specific service 
medical record evidence in its findings of that 
determination.  That evidence was apparently available to the 
RO at the time of the August 2001 rating decision (prior to 
its loss).  The Board has considered this in its 
determination.

Also in this connection, in the case of a veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

i.  Hepatitis C

The veteran is claiming service connection for hepatitis C.  
As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  No compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The evidence clearly shows the veteran has been diagnosed as 
having hepatitis C and cirrhosis of the liver.  Private 
medical treatment records in November 1997 show that the 
veteran was found to have abnormal enzymes, and that he had a 
hepatitis C antibody positive.  At that time, he denied any 
intravenous drug use or tattoos.  He affirmed that he did 
have eye surgery twice, with eye surgery while in service.  
He reported that while in the Army he served in Vietnam; and 
that he abused alcohol since age fourteen, drinking large 
quantities of alcohol until recently.  The assessment was 
possible hepatitis C, severe alcohol abuse, and tobacco 
abuse.

A report of biopsy of the liver in December 1997 contains a 
diagnosis of chronic hepatitis, Grade 3, Stage 4, focal iron 
deposition, liver needle biopsy.

During a February 2001 examination by a VA contract provider, 
QTC Medical Services, after examination the diagnoses were 
hepatitis C with elevated liver enzymes; and cirrhosis of the 
liver with elevated liver enzymes.  During an April 2004 VA 
examination, laboratory findings included hepatitis C 
genotype 1 B, RNA level of 2120000; and the concluding 
impression was that the veteran has Ch liver disease due to 
Ch hepatitis C and ETOH (alcohol) abuse.

In addressing the issue of whether these liver disorders are 
related to service, the Board notes that in this case, the 
record does not reflect that there is any evidence of 
Hepatitis C during service.  As noted above, the claims file 
was rebuilt in October 2001 and the service medical records 
are missing.  However, in the August 2001 rating decision, at 
which time the RO apparently still had access to those 
records, the RO made findings that service medical records 
were negative for Hepatitis C.  

There is no evidence of any liver pathology prior to 1997, 
many years after service.  With respect to possible risk 
factors resulting in the claimed liver disability, a June 
2000 VA treatment record shows that the veteran denied the 
following: intravenous drug use and intranasal cocaine use; 
blood transfusion prior to 1992; transplanted tissue or 
organ; hemodialysis; high-risk sexual activity; tattooing; or 
exposure in employment.  He affirmed that in approximately 
1969 he had blood exposure in Vietnam while helping comrades.

During the February 2001 QTC examination, the veteran denied 
ever receiving any blood transfusion, using intravenous drugs 
or being involved in any high-risk sexual activity.  He also 
denied exposure to blood borne pathogens in his occupation, 
or ever receiving treatment for his condition.    

During an April 2004 VA examination, the veteran reported 
that he served in the Army from 1969 to 1972 in Vietnam and 
Germany, and denied having any history of nausea, vomiting or 
melena.  The examination indicates that the veteran reported 
that he had no history of blood transfusion, tattoos, body 
piercing, or intravenous drug abuse.  The veteran reported 
that he was wounded three times in the army and had a lot of 
contact to body fluids including blood.  The veteran believed 
that he contracted the hepatitis C by this and by snorting 
cocaine and alcohol abuse.  The examiner noted a handwritten 
note from the veteran in the medical chart, in which the 
veteran stated he thought the liver disorder was service 
connected because he used intravenous drugs such as morphine 
in Germany for 18 months.  The veteran admitted that he was a 
heavy drinker.  

Elsewhere in the report the examiner noted that the veteran 
denied intravenous drug abuse, but that medical records did 
indicate use of intravenous morphine for 18 months when the 
veteran was in the Army.

After examination, the April 2004 VA examination report 
contains an opinion by the examiner that "there was no way 
to prove that the veteran acquired the hepatitis C during 
service, although the risk is high given that he was using 
intravenous drugs at that time (as per patient records 
although patient denied this on my interview)."

Although the service medical records are missing, the veteran 
served in Vietnam and was awarded the Purple Heart.  On that 
basis, the Board concedes that there is satisfactory evidence 
that the veteran sustained wounds during a combat-related 
incident, as this evidence is consistent with the 
circumstances, conditions, or hardships of his service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 
82 F.3d 389 (1996).  

The veteran reported that he was wounded three times in the 
army and had a lot of contact to body fluids, including 
blood.  This is consistent with the conditions corresponding 
to the award of the Purple Heart, and as the service medical 
records are lost, the Board accepts the veteran's assertion 
as satisfactory evidence that he sustained wounds as 
asserted.  Also, the VA examiner in April 2004 stated that 
medical records did indicate use of intravenous morphine for 
18 months when the veteran was in the Army.  

Although no compensation shall be paid if the disability is a 
result of abuse of drugs, it is not clear whether the use of 
intravenous morphine was for medical reasons or the result of 
intravenous drug abuse.  The loss of service medical records 
makes this determination difficult. 

The VA examiner in April 2004 has provided an opinion 
addressing the etiology of the veteran's diagnosed hepatitis 
C.  He opined that although there was no way to prove that 
the veteran acquired the hepatitis C during service, the risk 
was high given that the veteran was using intravenous drugs 
(morphine) at that time.  The examiner also opined with 
respect to the overall liver disease, which would include the 
diagnosed cirrhosis of the liver, that the chronic liver 
disease was due to chronic hepatitis C and ETOH (alcohol) 
abuse.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The Board concludes that the evidence, viewed liberally, and 
based, in part, on the fact that the veteran's service 
medical records were lost, is at least in equipoise.  That 
is, it is at least as likely as not that the hepatitis C is 
linked to service.  The veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, it is the judgment of the Board that 
service connection is warranted for hepatitis C.

Service connection cannot be granted for substance abuse 
pursuant to the provisions that prohibit service connection 
for willful misconduct, which includes the abuse of alcohol.  
38 C.F.R. § 3.301(b)(c) (2004).  As such, the assertion that 
the veteran has cirrhosis of the liver due to alcohol abuse 
while in the military lacks any legal merit.  While the 
veteran's liver disorder may, in part, be the result of 
hepatitis C, any cirrhosis of the liver caused by the 
veteran's past alcohol abuse is prohibited from service 
connection.  The nature and extent of the hepatitis C, and 
its impact of the veteran's liver, is not at issue before the 
Board at this time. 



ii.  Degenerative Changes of the Cervical, Thoracic, and 
Lumbar Spine

The veteran is claiming service connection for degenerative 
changes of the cervical, thoracic, and lumbar spine.  During 
the March 2004 VA examination, he stated that he was in the 
Army and was a combat engineer and rode bulldozers.  He 
maintains that he fell from a truck in 1969 and landed on his 
tailbone.  He stated that after that he was advised to take 
rest for seven days, after which he returned to duty.  The 
August 2001 rating decision indicates that service medical 
records showed a record of periodic treatment in service for 
lower back pain and the veteran indicated he fell from a 
truck and landed on his right hip.  Without benefit of the 
service medical records, the Board concedes that this 
happened as stated by the veteran, which is somewhat 
consistent with service medical evidence cited in the August 
2001 rating decision.

The evidence clearly shows the veteran currently has 
diagnoses of degenerative changes of the cervical, thoracic, 
and lumbar spine.  VA X-ray examination reports in connection 
with examination in April 2004 contain impressions of: (1) 
degenerative disk disease and facet arthropathy is noted in 
the lower lumbar spine, worse at L4-L5 and L5-S1; (2) 
degenerative changes are seen in the thoracic spine, but no 
definite compression fracture identified; and (3) 
degenerative disk disease and facet arthropathy is noted in 
the cervical spine between the levels C4-C5 and C6-C7, worse 
at C6-C7. 

In addressing the issue of whether these arthritis disorders 
are related to service that ended in 1972, the Board notes 
that in this case, the record does not reflect that there is 
any medical evidence of degenerative changes of the spine in 
service or after service until July 1997.  At that time, 
private medical records show that X-rays show several levels 
of degenerative changes with traction osteophytes.  The 
impression then was degenerative arthritis with degenerative 
disc disease with probable herniated nucleus pulposus with 
neural entrapment.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Subsequent medical records show degenerative joint disease 
involving the cervical thoracic, and lumbar spine.  The 
February 2001 QVC examination report contains diagnoses of: 
(1) degenerative joint disease of cervical spine C4 through 
C7 with disc disease at C4-5, C5-6 and C6-7; (2) degenerative 
joint disease of thoracic spine; and (3) unilateral pars 
defect of L4 on the right with degenerative change and 
minimal retrolisthesis for L4-L5.

None of the clinical records contain references to any nexus 
with service and degenerative changes of the cervical, 
thoracic, or lumbar spine.  Moreover, at the conclusion of 
the March 2004 VA examination of the veteran's back, the 
examiner concluded that he could not verify that the veteran 
had service-connected problems.  He continued that, in fact, 
it is more likely than not that the veteran's back problems 
were not service-connected.  In this regard he noted that the 
history of injury is not suggestive of producing degenerative 
changes right through the spine, indicating that the veteran 
landing on his tailbone might cause an acute local problem, 
but not the sort of disease that the veteran has now.  

In addressing the veteran's assertion that driving a 
bulldozer played havoc on his spine, the examiner stated that 
it was possible that one area of the spine could be affected 
such as the low back, but not the rest.  The examiner 
concluded, moreover, that in any event, the problems in the 
back occurred many years after his activities in service, and 
that during those activities, the veteran was able to carry 
out his duties without any problem; and after discharge he 
did what apparently was heavy work.  On this basis, the 
examiner concluded that these problems in the spine seem to 
have started a number of years after his discharge.

The Board finds that this medical opinion is entitled to 
great probative weight. 

In sum, the medical evidence of record does not suggest a 
causal relationship between service and the current diagnoses 
of degenerative changes of the cervical, thoracic, and lumbar 
spine.  Even if the Board assumes the injury in service as 
noted by the veteran did occur, the post-service medical 
record, as a whole, provides much evidence against these 
claims. 

The only evidence supporting the veteran's claim in this case 
is his own lay opinion. However, the veteran is a lay person 
and is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Based on a careful and considered review of the evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for degenerative 
changes of the cervical, thoracic, and lumbar spine. 


ORDER

Service connection for Hepatitis C and for any part of the 
liver disorder caused by Hepatitis C is granted.  

Service connection for cirrhosis of the liver caused by abuse 
of alcohol is denied.

Service connection for degenerative changes of the cervical 
spine is denied.

Service connection for degenerative changes of the thoracic 
spine is denied .

Service connection for degenerative changes of the lumbar 
spine is denied.


REMAND

In the August 2001 rating decision, from which the present 
appeal arises, the RO denied a claim of entitlement to 
service connection for TDIU.  In the veteran's January 2002 
statement, which was accepted by the RO as a notice of 
disagreement as to the August 2001 rating decision, the 
veteran stated that he was unable to work a job any more due 
to the claimed low back condition.  

The Board construes the January 2002 statement as a notice of 
disagreement with the August 2001 rating decision as to the 
TDIU claim.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).  However, the November 2002 statement of the case 
(SOC) provided to the veteran did not include this issue.  
This claim must be remanded to allow the RO to provide the 
veteran with a SOC on this issue.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington D.C. for the 
following:

1. The RO should implement the Board's 
decision in this case. 

2.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to a 
TDIU, with consideration of the Board's 
finding above.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


